Citation Nr: 0823261	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-27 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss and, if so, whether service connection 
is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The veteran had active military service from July 1953 to 
June 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

This case was brought before the Board in May 2007, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claim, to include providing the veteran 
with a VA examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.	In a decision dated in May 2002, the RO denied service 
connection for bilateral hearing loss based on the finding 
that there was no competent medical evidence linking the 
veteran's current bilateral hearing disability to active 
service; the veteran did not appeal the May 2002 decision 
within one year of being notified.

2.	Evidence submitted since the May 2002 rating decision, not 
previously considered, is of such significance that it 
must be considered to fairly decide the merits of the 
claim.

3.	Bilateral hearing loss was not manifested in service or 
within one year of service discharge, and there is no 
etiological relationship between the veteran's current 
bilateral hearing loss and his active service.





CONCLUSIONS OF LAW

1.	The May 2002 RO decision denying the claim of service 
connection for bilateral hearing loss is final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002).

2.	The evidence received subsequent to the May 2002 RO 
decision is new and material and the claim of service 
connection for bilateral hearing loss is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.	Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active military service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in April 2004.  
The RO's December 2003 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

Furthermore, the December 2003 letter to the veteran provides 
sufficient notice as to what is needed in terms of new and 
material evidence so as to satisfy he notice provisions of 
Kent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A June 2007 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Oklahoma 
City VA Medical Center (VAMC) have also been obtained.  The 
appellant has not identified any additional records that 
should be obtained prior to a decision.  The veteran was 
afforded VA audiological examinations in May 2004 and March 
2008.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 
(c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. 
Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.  New and Material Evidence

The veteran seeks service connection for bilateral hearing 
loss.  This claim was previously considered and denied in a 
May 2002 rating decision.  The veteran did not appeal this 
decision; therefore, the May 2002 decision is final.  38 
U.S.C.A.       § 7103(a); 38 C.F.R. § 20.1103 (2007).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).  The credibility of the evidence is 
presumed in determining whether new and material evidence has 
been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the previous denial of 
service connection for bilateral hearing loss consisted of 
the veteran's service medical records and VA treatment 
records dated August 1993 through September 2001.  The RO 
found that, while there was evidence of a current hearing 
loss disability, there was not sufficient competent medical 
evidence included in the record providing an etiological 
relationship between the veteran's current hearing loss and 
any in-service acoustic trauma.  As such, service connection 
was denied on the basis that the veteran's current bilateral 
hearing loss disability is not etiologically linked to his 
active service. 

In support of his claim to reopen, the veteran has submitted 
VA treatment records from the Oklahoma City VAMC and an 
October 2003 VA audiologist statement suggesting a possible 
link between the veteran's current hearing loss and his 
active military service.  Thus, as the evidence received 
since the May 2002 RO decision relates to an unestablished 
element of service connection, it is new and material and is 
of such significance that it must be considered in order to 
fairly decide the merits of the claim.

Accordingly, pursuant to 38 C.F.R. § 3.156, new and material 
evidence has been submitted, and the claim for service 
connection for bilateral hearing loss must be reopened.  The 
Board will now address the claim on the merits.

II.  Service Connection

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309.  In an 
October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran maintains that his currently diagnosed bilateral 
hearing loss is the direct result of his active service.  He 
asserts that he experienced a significant amount of in-
service acoustic trauma from an artillery unit, heavy 
machinery and an ammunition depot explosion.
 
For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  

The reports of an August 1993 audiological evaluation and May 
2004 and March 2007 VA audiology examinations each show 
current bilateral hearing loss for VA purposes.  See 
38 C.F.R. § 3.385. 

Service medical records indicate the veteran was provided 
audiometric evaluations both at entrance to and separation 
from service, in August 1953 and February 1973, respectively.  
Prior to November 1967, military audiometric results were 
reported in American Standards Association (ASA) units; VA 
used ASA units prior to July 1966.  However, in July 1966, VA 
adopted International Organization for Standardization (ISO) 
units, and the military followed suit in November 1967.  The 
current definition for a hearing loss disability found at 
38 C.F.R. § 3.385 is based on ISO units.  The military 
audiogram in the instant case conducted in 1953 must be 
converted from ASA to ISO units.  

Essentially, this means adding 10 decibels to the reported 
findings in most frequencies, the exceptions being adding 15 
decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

At the veteran's August 1953 entrance examination, pure tone 
thresholds, in decibels, converted to ISO units, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
5
LEFT
15
10
10
--
5

Speech recognition ability was not reported.

On examination pending service discharge in February 1973, 
pure tone thresholds, in decibels, recorded in ISO units, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
--
5
LEFT
15
15
15
--
25

Again, speech recognition ability was not reported.  The 
veteran's ears and drums were normal on clinical evaluation.  
There were no findings or complaints pertaining to hearing 
loss.  Finally, a February 1973 Report of Medical History, 
completed and signed by the veteran upon his separation from 
service, indicates no history of hearing loss.

Thus, the Board finds that there was no hearing disability 
manifested during active service.  In fact, the Board 
observes that the veteran's hearing remained relatively 
stable at most frequencies in the left ear and actually 
improved at most frequencies in the right ear during active 
service.  

Post-service medical evidence of bilateral hearing loss is 
first documented by a VA audiological evaluation in August 
1993, approximately 20 years post service.  The lapse in time 
between service and the first diagnosis of hearing loss 
weighs against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

In sum, the Board finds that there is no evidence of hearing 
loss for VA purposes shown in service or within one year of 
service discharge.  The presumption of service connection, 
therefore, does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).  
The threshold question therefore is whether there is 
sufficient medical evidence to establish an etiological link 
between the veteran's current hearing loss and his in-service 
acoustic trauma.  

The evidence of record contains three opinions as to the 
etiology of the veteran's current hearing loss.  An October 
2003 statement by a VA audiologist states that "it is 
entirely possible that the military noise associated with 
type of duty could have caused some hearing loss."  A May 
2004 VA examiner found the veteran's hearing loss to be less 
likely than not a service-connected hearing loss.  Finally, a 
March 2008 VA examiner found that the veteran's current 
hearing loss is not caused by or a result of his military 
service.

In deciding whether the veteran's hearing loss is 
etiologically related to his active service, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others. Evans 
v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id; see also Colvin v. Derwinski, 1 Vet. App 171 
(1991).

Here, there are legitimate reasons for accepting the March 
2008 VA examiner's unfavorable medical opinion over the 
favorable October 2003 VA audiologist's opinion.  With regard 
to medical evidence, an assessment or opinion by a health 
care provider is never conclusive and is not entitled to 
absolute deference.  Further, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Also, a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

While the VA audiologist offers a favorable opinion in his 
October 2003 statement, he does so without reviewing the 
veteran's claims file, including service medical records, and 
bases his opinion on a history as reported by the veteran.  
In this regard, the Board observes the VA audiologist stated 
"at the time he left the military, [the veteran] reports 
that he had noticeable hearing problems."  However, as noted 
above, an audiological evaluation conducted at service 
discharge found no hearing loss disability and, importantly, 
the veteran himself reported no history of or current hearing 
loss on the Report of Medical History completed upon service 
discharge.  As such, the Board finds that the October 2003 
statement is not probative enough to warrant entitlement to 
service connection.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (medical opinions must be supported by clinical 
findings in the record; bare conclusions, even those made by 
medical professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  

In comparison, the March 2008 VA examiner offered a rationale 
for his opinion, namely citing the lack of any hearing loss 
demonstrated by the veteran's separation examination as 
compared to his entrance examination, and did so after a 
thorough review of the record, to include a review of the 
veteran's service medical records.  Thus, the Board finds 
that the March 2008 VA examiner's medical opinion is 
accordingly more probative than that rendered by the VA 
audiologist in October 2003.

The Board acknowledges that the veteran himself has claimed 
he currently has bilateral hearing loss arising from in-
service acoustic trauma.  However, the Board notes that as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

In sum, the record does not include probative medical 
evidence establishing that the veteran currently suffers from 
a hearing loss disability that is etiologically related to 
his active service.  While the evidence of record does 
contain a medical opinion in support of the veteran's claim, 
this opinion is not probative, as it is not supported by the 
evidence of record.  There is no other competent medical 
evidence included in the record to support the veteran's 
assertion that he currently suffers from a hearing loss 
disability that is etiologically related to his active 
service.  In addition, the absence of any medical records of 
a diagnosis or treatment for 20 years after service is 
probative evidence against the claim for direct service 
connection.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss, and the 
benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 
5107 (West 2002).





	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been submitted, the claim of 
service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


